DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
This Office Action is responsive to the amendment filed August 31, 2022. As directed by the amendment: Claim 15 has been amended. Claims 1-20 are presently pending in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an expansion mechanism operatively arranged to displace the superior component relative to the inferior component” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edie et al. (US 2010/0168862), herein referred to as Edie.
Regarding claims 1, 2, 3, Edie discloses a stand-alone expandable interbody spinal fusion device (10) (figures 3-6), comprising: a superior component (40), an inferior component (12), and, an expansion mechanism (60) operatively arranged to displace the superior component (40) relative to the inferior component (12) (figures 5 and 6).
Yet, Edie lacks the expansion mechanism including a threaded rod including a first end engaged with the superior component and a second end engaged with the inferior component, wherein when the threaded rod is rotated in a first circumferential direction, the superior component is displaced in a first direction relative to the inferior component, wherein the expansion mechanism further comprises a gear rotatably connected to the inferior component, and, the second end is fixedly secured to the gear, wherein the superior component comprises a threaded hole and the threaded rod is threadably engaged with the threaded hole.
However, it is known that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse Edie’s expansion mechanism such that the threaded rod 62 is fixed to gear 64 and provide the threaded hole onto the superior member 40, since such a modification is considered a mere reversal of essential working parts of a device that involves only routine skill in the art (see MPEP 2144.04 section VI. A.).
Thus, the modified Edie’s stand-alone expandable interbody spinal fusion device has the expansion mechanism (60) including a threaded rod (62) including a first end (considered as a first end of element 62) engaged with the superior component (40) and a second end (considered as a second end of element 62) engaged with the inferior component (12), wherein when the threaded rod (62) is rotated in a first circumferential direction (via gear 64 due to the reversal of parts where the threaded rod 62 is fixed to gear 64), the superior component (40) is displaced in a first direction relative to the inferior component (12), wherein the expansion mechanism (60) further comprises a gear (64) rotatably connected to the inferior component (12) (figure 3), and, the second end (considered as a second end of element 62) is fixedly secured to the gear (64), wherein the superior component (40) comprises a threaded hole (the modified Edie’s superior component having a threaded hole as part of a threaded collar that is embedded into the superior component) and the threaded rod (62) is threadably engaged with the threaded hole (the modified Edie’s superior component having the threaded hole as part of a threaded collar that is embedded into the superior component). 
Regarding claim 4, the modified Edie’s stand-alone expandable interbody spinal fusion device has wherein the expansion mechanism (60) further comprises a threaded collar (see figure 3 below) threadably engaged with the threaded rod (62).

    PNG
    media_image1.png
    675
    679
    media_image1.png
    Greyscale

Regarding claim 5, the modified Edie’s stand-alone expandable interbody spinal fusion device has wherein the threaded collar (see figure 3 above) abuts against the superior component (40) (due to the reversal of parts, see figure 3 above).
Regarding claim 6, the modified Edie’s stand-alone expandable interbody spinal fusion device has wherein the expansion mechanism (60) further comprises a worm (70) (¶19) rotatably connected to the inferior component (12) and engaged with the gear (64) (figure 3).
Regarding claim 7, the modified Edie’s stand-alone expandable interbody spinal fusion device has wherein the superior component (40) comprises at least one aperture (see figure 3 above) and the inferior component (12) comprises at least one aperture (see figure 3 above).
Regarding claim 8, the modified Edie’s stand-alone expandable interbody spinal fusion device has wherein when the threaded rod (62) is rotated in a second circumferential direction (¶18), opposite the first circumferential direction, the superior component (40) is displaced in a second direction relative to the inferior component (12) (¶18).
Regarding claims 9, 10, Edie discloses a stand-alone expandable interbody spinal fusion device (10) (figures 3-6), comprising: an inferior component (12) including a first inward facing surface (figures 3-6) and a first outward facing surface (16), a superior component (40) including a second inward facing surface (figures 3-6) and a second outward facing surface (44), and, an expansion mechanism (60), including: a gear (64) rotatably connected to the inferior component (12) (figure 3).
Yet, Edie lacks the expansion mechanism including a threaded rod including a first end engaged with the superior component and a second end fixedly secured to the gear, wherein when the threaded rod is rotated in a first circumferential direction, the superior component is displaced in a first direction relative to the inferior component, wherein the superior component comprises a threaded hole and the threaded rod is threadably engaged with the threaded hole.
However, it is known that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse Edie’s expansion mechanism such that the threaded rod 62 is fixed to gear 64 and provide the threaded hole onto the superior member 40, since such a modification is considered a mere reversal of essential working parts of a device that involves only routine skill in the art (see MPEP 2144.04 section VI. A.).
Thus, the modified Edie’s stand-alone expandable interbody spinal fusion device has the expansion mechanism (60) including a threaded rod (62) including a first end (considered as a first end of element 62) engaged with the superior component (40) and a second end (considered as a second end of element 62) fixedly secured to the gear (64), wherein when the threaded rod (62) is rotated in a first circumferential direction (via gear 64 due to the reversal of parts where the threaded rod 62 is fixed to gear 64), the superior component (40) is displaced in a first direction relative to the inferior component (12), wherein the superior component (40) comprises a threaded hole (the modified Edie’s superior component having a threaded hole as part of a threaded collar that is embedded into the superior component) and the threaded rod (62) is threadably engaged with the threaded hole (the modified Edie’s superior component having the threaded hole as part of a threaded collar that is embedded into the superior component).
Regarding claim 11, the modified Edie’s stand-alone expandable interbody spinal fusion device has wherein the expansion mechanism (60) further comprises a threaded collar (see figure 3 above) threadably engaged with the threaded rod (62).
Regarding claim 12, the modified Edie’s stand-alone expandable interbody spinal fusion device has wherein the threaded collar (see figure 3 above) abuts against the superior component (40) (due to the reversal of parts, see figure 3 above).
Regarding claim 13, the modified Edie’s stand-alone expandable interbody spinal fusion device has wherein the threaded collar (see figure 3 above) is at least partially embedded in the superior component (40) (due to the reversal of parts).
Regarding claim 14, the modified Edie’s stand-alone expandable interbody spinal fusion device has wherein the expansion mechanism (60) further comprises a worm (70) (¶19) rotatably connected to the inferior component (12) and engaged with the gear (64) (figure 3).
Regarding claim 15, the modified Edie’s stand-alone expandable interbody spinal fusion device has wherein the inferior component (12) comprises at least one aperture (see figure 3 above) extending from the first inward facing surface (see figure 3 above) to the first outward facing surface (16) and the superior component (40) comprises at least one aperture (see figure 3 above) extending from the second inward facing surface (see figure 3 above) to the second outward facing surface (44).
Regarding claim 16, the modified Edie’s stand-alone expandable interbody spinal fusion device has wherein when the threaded rod (62) is rotated in a second circumferential direction (¶18), opposite the first circumferential direction, the superior component (40) is displaced in a second direction relative to the inferior component (12) (¶18).
Regarding claims 17, 18, 20, Edie discloses a stand-alone expandable interbody spinal fusion device (10) (figures 3-6), comprising: an inferior component (12) including a first inward facing surface (figures 3-6) and a first outward facing surface (16), a superior component (40) including a second inward facing surface (figures 3-6) and a second outward facing surface (44), and, an expansion mechanism (60), including: a gear (64) rotatably connected (¶18) to the inferior component (12) (figure 3),
Yet, Edie lacks the expansion mechanism including a threaded rod including a first end threadably engaged with the superior component and a second end fixedly secured to the gear, wherein when the threaded rod is rotated the superior component is displaced relative to the inferior component, wherein the threaded rod is threadably engaged with the superior component via a threaded collar, the threaded collar operatively arranged to abut against the second inward facing surface, wherein the superior component comprises a threaded hole extending from the second inward facing surface and the threaded rod is threadably engaged with the threaded hole.
However, it is known that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse Edie’s expansion mechanism such that the threaded rod 62 is fixed to gear 64 and provide the threaded hole onto the superior member 40, since such a modification is considered a mere reversal of essential working parts of a device that involves only routine skill in the art (see MPEP 2144.04 section VI. A.).
Thus, the modified Edie’s stand-alone expandable interbody spinal fusion device has the expansion mechanism (60) including a threaded rod (62) including a first end (considered as a first end of element 62) threadably engaged with the superior component (40) and a second end (considered as a second end of element 62) fixedly secured to the gear (64), wherein when the threaded rod (62) is rotated the superior component is displaced relative to the inferior component (12) (figure 3), wherein the threaded rod (62) is threadably engaged with the superior component (40) via a threaded collar (see figure 3 above), the threaded collar (see figure 3 above) operatively arranged to abut against the second inward facing surface (due to the reversal of parts), wherein the superior component (40) comprises a threaded hole (the modified Edie’s superior component having a threaded hole as part of a threaded collar that is embedded into the superior component) extending from the second inward facing surface and the threaded rod (62) is threadably engaged with the threaded hole (the modified Edie’s superior component having the threaded hole as part of a threaded collar that is embedded into the superior component). 
Regarding claim 19, the modified Edie’s stand-alone expandable interbody spinal fusion device has wherein the expansion mechanism (60) further comprises a worm (70) engaged with the gear (64) (figure 3).

Response to Arguments
Applicant’s arguments, filed August 31, 2022, with respect to the rejection(s) of claim(s) 1, 9, and 17, with respect to the feature of “Edie does not disclose a threaded rod that, when rotated in a first circumferential direction, displaces the superior component relative to the inferior component”, under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made. The Examiner notes it is the modified Edie’s device that teaches the feature.
Applicant further argues on page 11 of the Remarks that “the modification proposed by the Primary Examiner would render the invention of Edie inoperable. Specifically, modifying Edie to include a threaded hole in top plate (44) such that screw shaft (62) threadably engages the threaded hole would cause screw shaft (62) to protrude from the top surface thereof, and thus engage and damage surrounding tissue. However, the Examiner notes that one of ordinary skill in the art would reconstruct the reversal of parts to keep the collar and the threaded shaft between the two plates. As a result, the Examiner respectfully disagrees that it would be a total redesign. Furthermore, the claims do not state the amount of expansion, thus a small amount of expansion would not cause the screw shaft to protrude from the top surface thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775